DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species IV shown in Figure 2 and sub-species I shown in Figures 3A-3D and 5A-5E in the reply filed on 11/06/2020 is acknowledged.
Claims 7-10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/06/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VPAM Holding GmbH (DE 10 2015 225209 A1, herein after VPAM). With respect to claim 1, VPAM discloses a foot support system (chambers A and C can be positioned, for example, in the heel of an insole and chambers B and D in the ball area) for an article of footwear, comprising: a first footwear component (In Fig. 9 a sole comprising three chambers B, C  and D is illustrated); a first fluid-filled container or bladder support (chambers B, C  and D illustrated) engaged with the first footwear component, wherein the first fluid-filled container or bladder support includes a gas at a first pressure (inert gases such as air, nitrogen or carbon dioxide or low-reaction liquids with a boiling point above 50 ° C. such as water, surfactant solutions, oils or alcohols can be used); a second fluid-filled container or bladder support (chambers A) engaged with the first footwear component or a second footwear component (the chambers of the chamber system can all be in the sole in which case, preferably all the chambers have an elastic covering), wherein the second fluid-filled container or bladder support includes a gas at a second pressure (inert gases such as air, nitrogen or carbon dioxide or low-reaction liquids with a boiling point above 50 ° C. such as water, surfactant solutions, oils or alcohols can be used); a first fluid transfer line (the chambers are connected by means of fluid channels with each  by at least a first predetermined amount, gas from the first fluid-filled container or bladder support: (a) causes the movable valve part to move out of contact with the valve component seating area and (b) moves from the first fluid-filled container or bladder support, through the valve and first fluid transfer line, and into the second fluid-filled container or bladder support.
	With respect to claim 3, VPAM discloses wherein the valve further includes a biasing component (the magnetic elements can be considered to be biasing components, see figures 4-6) for holding the movable valve part so that the valve maintains one of the open condition or the closed condition.
	With respect to claim 11, VPAM discloses that the device is not, or not only, supplied with electrical energy, but rather draws its energy at least partially from a pressure that fluctuates over time in at least one of the chambers,
which occurs as a result of external influences (e.g. due to the rolling process when walking or other movements), or via the mechanical tensioning of elements (e.g. a metal spring) by walking or a pulling process.
	With respect to claim 15, VPAM discloses  wherein the movable valve part (4) includes a magnet and/or at least a portion made from a material attracted to a magnet (magnet 3, see paragraph [0066]), and wherein the control system includes one of: (a) a permanent magnet that is movable between a first position and a second position to change the valve between the open condition and the closed condition, or (b) an electromagnet that is switchable between a 
is also magnetic or made of a ferromagnetic material (e.g. the pipe section in question is made of steel), so that the closure piece 4 and the boundary 5 in question attract each other).

	With respect to claim 16, VPAM discloses the foot support system further comprising: a pump to move fluid from the first fluid-filled container or bladder support to the second fluid-filled container or bladder support (the control unit preferably comprises elements from the group of pumps, electrically controllable valves, switching valves which can divert the fluid flow, data receivers and data
transmitters. These elements are known to those skilled in the art).
	With respect to claim 17, VAPM discloses the foot support system further comprising: a pump (the control unit preferably comprises elements from the group of pumps, electrically controllable valves, switching valves which can divert the fluid flow, data receivers and data transmitters. These elements are known to those skilled in the art) to move fluid from the first fluid-filled container or bladder support to the second fluid-filled container or bladder support; a second fluid transfer line connecting the first fluid-filled container or bladder support to the pump; a first one-way valve in the second fluid transfer line that allows fluid flow from the first fluid-filled container or bladder support to the pump but inhibits fluid 
	With respect to claim 18, VAPM discloses wherein the first footwear component is a sole structure (the chamber system can all be in the sole), and wherein the first fluid-filled container or bladder support includes a surface oriented in the article of footwear to support at least a portion of a plantar surface of a wearer’s foot (the purpose of the invention is to provide
the human body with a constantly or gradually changing feeling of pressure when it comes into contact with the chamber system, so that when walking on a relevant sole, the relevant skin area is subject to high and low pressure at different points).
	With respect to claim 19, VPAM discloses a foot support system for an article of footwear (chambers A and C can be positioned, for example, in the heel of an insole and chambers B and D in the ball area), comprising: a first footwear component (in Fig. 9 a sole comprising three chambers A, B and C illustrated, the fluid flow with each other via a valve unit 10 is controlled); a first fluid-filled container or bladder support (in Fig. 9 a sole comprising three chambers B, C 
are connected to one another by means of fluid channels, so that each of the chambers has a direct or indirect fluid connection with the other chambers), wherein the valve is switchable between: (a) an open condition in which fluid flows through the valve and through the first fluid transfer line and (b) a closed condition in which fluid flow through the first fluid transfer line is stopped by the valve, wherein the valve includes: a fixed valve part (5, 6) including a valve component seating area, and a movable valve part (4) including a portion movable into and out of contact with the valve component seating area; and a control system (the chamber system is characterized in that it has a control unit which regulates the fluid flow in the chambers) that changes the valve between the open condition and the closed condition (in the illustrated form of the valve blocks 1 a fluid flow from the right. By applying an attractive magnetic field on the right and / or a repulsive magnetic field on the left, the closure piece 4 can be moved to the right against the fluid flow with a suitable strength of the magnetic 
	With respect to claim 20, VPAM discloses an article of footwear (shoe equipped with the variable chamber system) comprising: an upper (explicit to shoes); a sole structure engaged with the upper (explicit to shoes); a fluid-filled bladder support engaged with the sole structure and including a support surface for supporting at least a portion of a plantar surface (explicit to insoles which underlie the sole of the foot) of a wearer’s foot (a fluid moves through a total of four chambers, of which chambers A and C can be positioned, for example, in the heel of an insole and chambers B and D in the ball area), wherein the fluid-filled bladder support includes a gas at a first pressure (inert gases such as air, nitrogen or carbon dioxide or low-reaction liquids with a boiling point above 50 ° C. such as water, surfactant solutions, oils or alcohols can be used); a fluid-filled bladder reservoir (chambers A, B, C & D) engaged with at least one of the upper and the sole structure, wherein the fluid-filled bladder reservoir includes a gas at a second pressure (inert gases such as air, nitrogen or carbon dioxide or low-reaction liquids with a boiling point above 50 ° C. such as water, surfactant solutions, oils or alcohols can be used); a first fluid transfer line (starting from chamber A, when pressure is applied to the heel, fluid contained in chamber A flows through the left of the two channels emanating from chamber A (the valve on the right one closes) into chamber B. When the ball of the foot is subsequently loaded, the fluid flows through the left of the two channels emanating from 
wherein when the first pressure is greater than the second pressure by at least a first predetermined amount, gas from the fluid-filled bladder support: (a) causes the movable valve part to move out of contact with the valve component seating area and (b) moves from the fluid-filled bladder support, through the valve and first fluid transfer line, and into the fluid-filled bladder reservoir (Starting from chamber A, when pressure is applied to the heel, fluid contained in chamber A .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over VPAM.
With respect to claim 2, VPAM discloses all the limitations of the claims except for the first fluid transfer line to include a flexible plastic tube having an interior channel. According to a preferred embodiment, a sealing piece is arranged on the wall of at least one of the fluid through flows on the side facing the closure piece, which is designed to seal the relevant passage fluid-tight when the closure piece is pressed against the sealing piece. This sealing piece is also advantageous for a further purpose. The working fluid is then conveyed from one chamber to another, namely it also serves as a spacer. Since the force of a magnetic field increases inversely to the square of the distance, it may be necessary that the wall of the relevant passage and the closure piece do not touch each other in order to achieve a release of the closure piece against a magnetic force. The thickness of the sealing piece is preferably between 0.1 mm and 1 cm, in particular between 0.5 mm and 3 mm, particularly preferably between 0.8 mm and 1.5 mm. Suitable materials for the sealing piece are known to the person skilled in the art. They are preferably elastic such. B. rubber, silicone or latex. It would have been obvious to one of ordinary skill in the art to provide the valve in the interior channel of a flexible plastic tube, for more flexibility.
	With respect to claims 4-6 and 12, the alternative valves described in claims 4-6 and 12, are all art equivalents to the valve of VPAM and it would have been obvious to one of ordinary skill in the art to substitute one valve with another art equivalent valve, since it has been held that the substitution of one .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoe equipped with the variable chamber systems analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/18/2021